       Case 2:15-cv-02245-WBS-AC Document 89 Filed 03/10/21 Page 1 of 2


1
2
3
4
5
6
7
8
9
10                           UNITED STATES DISTRICT COURT
11                     FOR THE EASTERN DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA ex rel. BRIAN      )   Case No. 2:15-cv-02245-WBS-AC
     MARKUS, individually,                       )
13                                               )
                   Plaintiff,                    )
14                                               )   [PROPOSED] ORDER GRANTING
            vs.                                      STIPULATION TO CONTINUE
                                                 )
15   AEROJET ROCKETDYNE HOLDINGS, INC., a )          DISCOVERY DEADLINES
     corporation and AEROJET ROCKETDYNE, INC., a )
16   corporation,                                )
                                                 )
17                 Defendants.                   )   JUDGE:          Hon. William B. Shubb
                                                 )   COURTROOM:      5
18                                               )
                                                 )
19                                               )
                                                 )
20
21
22
23
24
25
26
27
28

         [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE DISCOVERY
                                 DEADLINES
       Case 2:15-cv-02245-WBS-AC Document 89 Filed 03/10/21 Page 2 of 2


1          Upon consideration of the Parties’ Joint Stipulation to Continue Discovery Dates and Other
2    Case Deadlines, and good cause appearing, IT IS HEREBY ORDERED THAT:
3          The case deadlines shall be as follows:
4
                                  Action                              Deadline
5
6                Discovery Cut-Off & Discovery Motion
                                                                     May 7, 2021
                           Hearing Deadline
7
8                           Expert Disclosures                       June 4, 2021
9
10                     Rebuttal Expert Disclosures                  June 25, 2021

11         IT IS SO ORDERED.
12
     Dated: March 10, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     1
         [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE DISCOVERY
                                 DEADLINES
